Citation Nr: 1748632	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-23 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to the service-connected degenerative joint and disc disease of the thoracolumbar spine.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for heart attack, stroke, and Brown's tumor.

6.  Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the thoracolumbar spine.

7.  Entitlement to an effective date earlier than August 11, 2006, for the grant of a 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to September 1988 and additional service in the Air National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded this case in September 2013 and December 2015.

The Veteran was scheduled to testify before the undersigned Veterans Law Judge in March 2012.  The Veteran's representative presented argument on his behalf.  A transcript of the hearing is associated with the record.

In February 2013, the Veteran requested another Board hearing.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in received in February 2013.  However, in July 2015, the Veteran submitted a form indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Veteran was originally service connected for thoracic strain.  See September 2000 rating decision.  In a June 2016 rating decision, the RO recharacterized the disability as degenerative joint and disc disease of the thoracolumbar spine and awarded a rating of 20 percent effective August 11, 2006.  The Board has characterized the issue on appeal in accordance with the June 2016 rating decision.

The Veteran initially submitted a claim for entitlement to service connection for PTSD and depression.  The record shows that the Veteran has diagnoses of PTSD, major depressive disorder, and anxiety.  Although the Veteran sought service connection only for PTSD and depression, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD and depression, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has expanded the issue on appeal to include all diagnosed acquired psychiatric disabilities.

The issues of entitlement to service connection for fibromyalgia; entitlement to service connection for migraine headaches; entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety; and entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claim for entitlement to service connection for PTSD; the Veteran gave timely notice of his disagreement with that issue; however, the Veteran did not submit a timely substantive appeal as to the issue following issuance of a statement of the case February 2007.

2.  Evidence received since the April 2006 rating decision as to the claim for entitlement to service connection for PTSD is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's heart attack, stroke, and Brown's tumor were not caused or worsened by hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.

4.  The September 2000 rating decision granted the Veteran entitlement to service connection for thoracic strain, and established an initial rating of 10 percent; the Veteran did not timely appeal that decision, and new and material evidence was not received as to the issue within one year of the date of notice of that decision.

5.  A September 2005 rating decision denied the Veteran entitlement to a rating in excess of 10 percent for his service-connected thoracic strain; the Veteran gave timely notice of his disagreement with that issue; however, the Veteran did not submit a timely substantive appeal as to the issue following issuance of a statement of the case in February 2007.

6.  The June 2016 rating decision recharacterized the service-connected thoracolumbar spine disability as degenerative joint and disc disease of the thoracolumbar spine and awarded a rating of 20 percent effective August 11, 2006, based on the Veteran's claim for entitlement to service connection for traumatic arthritis, which was received on August 11, 2006.

7.  The evidence does not show that it is factually ascertainable that an increase in disability occurred in the Veteran's service-connected thoracolumbar spine disability such that a 20 percent rating was warranted during the period from August 11, 2005, through August 10, 2006.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

3.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for heart attack, stroke, and Brown's tumor are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2016).

4.  The September 2000 and September 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2016).

5.  The criteria for entitlement to an effective date earlier than August 11, 2006, for the grant of a 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.72a, Diagnostic Code 5242 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the claim for entitlement to service connection for PTSD.  Given the nonprejudicial nature of this action, the Board finds that any deficiency in VA's compliance with the notification and assistance requirements as to that issue is deemed to be harmless error, and further discussion of VA's compliance with those requirements is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the other issues decided herein, VA's duty to notify was satisfied by letters dated in January 2006 and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran has not been provided a VA examination as to his claim for compensation under 38 U.S.C.A. § 1151.  The Board herein denies the claim because the evidence of record does not show that the Veteran's heart attack, stroke, and Brown's tumor were caused by hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  There is no issue remaining as to the claim that requires a medical examination or opinion.  Therefore, an examination or opinion is not required.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the appeals adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in September 2013 and December 2015.  Relevant to the issues decided herein, the September 2013 Board remand directed the AOJ to obtain VA treatment records dating since August 2008, obtain private treatment records identified by the Veteran, obtain the Veteran's Social Security Administration records, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Relevant to the issues decided herein, the December 2015 Board remand directed the AOJ to obtain VA treatment records dating since April 2015 and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  The record shows that updated VA treatment records have been obtained, the Veteran's Social Security Administration records have been obtained, and all identified and available private treatment records have been obtained.  The Veteran's appeal was most recently readjudicated by the AOJ in a June 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the September 2013 and December 2015 Board remands.  38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Reopening Issue

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).  An exception to these rules is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

In this case, the Veteran submitted an original claim for entitlement to service connection for PTSD in November 2005.  In the April 2006 rating decision, the RO denied the Veteran's claim, explaining that the Veteran's service treatment records are negative for treatment or diagnosis of PTSD or depression, an October 1990 VA examination was negative for treatment or diagnosis of PTSD or depression, and the Veteran's VA treatment records reflected only a history of PTSD and a positive PTSD screen.  The RO further noted that the evidence "is insufficient to confirm that [the Veteran] actually engaged in combat or [was] a prisoner of war."  The Veteran gave timely notice of disagreement as to that denial in August 2006, and the RO issued a statement of the case as to the issue in February 2007.  The statement of the case explained the Veteran's right to appeal the decision to the Board, and was enclosed with a VA Form 9, Appeal to Board of Veterans' Appeals.  The Veteran did not submit a timely substantive appeal as to the issue.  As such, the Veteran did not timely appeal the April 2006 rating decision's denial of entitlement to service connection for PTSD.  See 38 C.F.R. §§ 3.156(b), 20.202, 20.302.  The April 2006 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final April 2006 rating decision includes a statement from the Veteran describing specific in-service stressful events and Social Security Administration records that include a diagnosis of PTSD related to the Veteran's reported in-service stressors.  These records are new in that they were not previously considered by VA.  They are also material because they relate to previously unestablished facts necessary to substantiate the claim.  Specifically, they show that the Veteran's has described specific in-service stressors, they show that the Veteran has been diagnosed with PTSD, and they show that the PTSD has been medically associated with the reported in-service stressors.  As such, they raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for PTSD, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Compensation under 38 U.S.C.A. § 1151 for Heart Attack, Stroke, And Brown's Tumor

The Veteran asserts that he is entitled to compensation under 38 U.S.C.A. § 1151 for a heart attack he suffered in February 2007, a stroke he suffered in March 2007, and a bony cyst or Brown's tumor that was detected in his left shoulder in April 2007.  See VA Form 21-4138, Statement in Support of Claim, received in July 2007.  He has argued that such compensation is warranted because the disabilities "occurred as a patient of West Los Angeles VA Medical Center in 2007, requiring hospitalization."  See VA Form 9 received in August 2008.  He has further explained that he "was a VA patient living in the domiciliary from Feb 01, 2007, to July 31, 2007 . . . .  As a patient in the domiciliary in Feb. 2007 I had a second heart attack, in Mar 2007, I had a stroke, and in April 2007, I developed a Brown's tumor in my left shoulder.  Staff did not believe I was a cardiac patient, resulting in my second heart attack and stroke.  I request benefits for all listed above, due to VA negligence and carelessness".  VA Form 21-4138 received in September 2008.  In September 2017, the Veteran, through his representative, stated that "adequate treatment through the VA health system would have mitigated, or prevented, the incurrence of the problems and current residual symptoms."  See Appellant's Brief received in September 2017.

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event not reasonably foreseeable.  A VA-run domiciliary facility does not constitute VA hospital care, or medical or surgical treatment as contemplated by 38 U.S.C.A. § 1151.  See Mangham v. Shinseki, 23 Vet. App. 284, 288 (2009).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

In this case, the evidence does not show that the Veteran's heart attack, stroke, and Brown's tumor were caused by hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  As noted above, a VA-run domiciliary is not considered VA care or treatment for purposes of 38 U.S.C.A. § 1151.  Therefore, the fact that the Veteran's heart attack, stroke, and Brown's tumor occurred or were detected while he was housed in a VA-run domiciliary does not establish that those disabilities were caused by VA care or treatment.

Furthermore, the Veteran's general assertions that VA was negligent, careless, or otherwise did not provide adequate care are vague and do not provide a basis for determining what particular VA care or treatment may have caused his heart attack, stroke, and/or Brown's tumor and whether such care was careless, was negligent, lacked proper skill, demonstrated error in judgment, or involved similar instance of fault on VA's part.  The Board has carefully reviewed the evidence of record and finds no indication in the record of any VA care or treatment that may have caused the Veteran's heart attack, stroke, or Brown's tumor.  Although the record does show that the Veteran was diagnosed with a heart attack, stroke, and Brown's tumor and received treatment at a VA medical facility for those conditions, merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

A Veteran bears the evidentiary burden to present and support all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the Veteran has not presented any evidence to show that his heart attack, stroke, and/or Brown's tumor were caused by VA care or treatment.  As such, the Board cannot find that the evidence is at least in equipoise as to whether the Veteran's heart attack, stroke, and/or Brown's tumor were caused by hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  In view of the foregoing, the preponderance of the evidence is against the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for heart attack, stroke, and Brown's tumor.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Earlier Effective Date for Degenerative Joint and Disc Disease of the Thoracolumbar Spine

The Veteran asserts that the effective date for the award of a 20 percent rating for his service-connected degenerative joint and disc disease of the thoracolumbar spine should be in April 2005, the date he submitted a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  He contends that that claim should be interpreted as a claim for increased rating.  See Appellant's Brief, received in September 2017.

The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the relevant rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of the claim to determine when an increase in disability was "factually ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided that the claim is received within one year after the increase.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  The phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  Because neither 38 U.S.C.A. § 5110(b)(2)  nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.

Turning to the evidence of record, the Veteran submitted an original claim for entitlement to service connection for recurring back pain in September 1990.  See VA Form 21-526, Veteran's Application for Compensation and Pension, received in September 1990.  The RO granted entitlement to service connection for thoracic strain in the September 2000 rating decision, and assigned an initial rating of 10 percent, effective September 17, 1990.  The RO informed the Veteran of the rating decision in a letter dated November 2, 2000.  In the letter, the RO notified the Veteran of his appellate rights, to include his right to give notice of disagreement within one year of the date of the letter.  The Veteran did not give timely notice of disagreement as to the September 2000 rating decision, and new and material evidence was not submitted within the one-year appeal period for the September 2000 rating decision.  Accordingly, the September 2000 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

Following the final September 2000 rating decision, the first correspondence received from the Veteran by VA was a letter received on March 11, 2002, in which the Veteran states, "I . . . do formally request all compensation and benefits regarding said case."  On March 29, 2002, VA received further correspondence from the Veteran in which he requested that VA reopen his case.  The RO interpreted this correspondence as a claim for an increased rating for the service-connected thoracic strain.  During the pendency of that claim, the Veteran submitted a claim for entitlement to a TDIU in April 2005.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in April 2005.  In September 2005, the RO issued a rating decision denying entitlement to a higher rating for thoracic strain and entitlement to a TDIU.  The Veteran gave timely notice of disagreement as to both of those issues.  In February 2007, the RO issued a statement of the case again denying both of those issues.  The Veteran did not submit a timely substantive appeal following issuance of the February 2007 statement of the case.  Accordingly, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

On August 11, 2006, the Veteran submitted a claim for entitlement to service connection for traumatic arthritis.  See correspondence received on August 11, 2006.  The RO denied that claim in a November 2006 rating decision.  However, the Veteran appealed that decision, and the RO eventually granted the claim in the June 2016 rating decision.  As noted in the Introduction, in the June 2016 rating decision, the RO recharacterized the Veteran's service-connected thoracolumbar spine disability as degenerative joint and disc disease of the thoracolumbar spine and awarded a rating of 20 percent effective August 11, 2006, the date of the claim.

To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date based on his earlier claims for service connection and increased ratings, the Board reiterates that those claims were decided by the RO in the final September 2000 and September 2005 rating decisions.  The Veteran did not complete an appeal as to those decisions, and there has been no adjudicatory finding of clear and unmistakable error (CUE) in those decisions.  Therefore, they are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  There is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome the finality of the September 2000 and September 2005 rating decisions by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the present claim must fail.  As such, the earlier claims may not serve as a basis for an earlier effective date for the grant of a 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine.  The Board's finding in this regard does not prejudice any future adjudication of claims of CUE in the September 2000 and/or September 2005 rating decisions that may be raised in the future.

To the extent that the Veteran and his representative assert that the Veteran's April 2005 claim for entitlement to a TDIU should be interpreted as a claim for entitlement to an increased rating for the service-connected thoracolumbar spine disability, the Board notes that the Veteran's March 2002 increased rating claim was pending at the time of the April 2005 TDIU claim.  Both the increased rating claim and the TDIU claim were decided in the final September 2005 rating decision.  Therefore, even if the April 2005 TDIU claim were to be interpreted as a claim for increase in the rating for the service-connected thoracolumbar spine disability, such claim was decided in the final September 2005 rating decision, and cannot serve as a basis for an earlier effective date for the grant of a 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine.

In view of the above, the Board finds that the earliest effective date available for the grant of a 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine is August 11, 2005, one year prior to receipt of the Veteran's claim for entitlement to service connection for traumatic arthritis, which later served as the basis for the increase in the Veteran's rating for the service-connected thoracolumbar spine disability from August 11, 2006.  See 38 C.F.R. § 3.400(o)(2).  For an effective date to be awarded during the one-year period preceding receipt of the increased rating claim, it must be shown that an increase in disability was factually ascertainable during that period such that a 20 percent rating was warranted.  See id.

The Veteran's service-connected degenerative joint and disc disease of the thoracolumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  Diagnostic Code 5242 directs that the disability be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 20 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The record dating during the one-year period prior to the August 11, 2006 claim shows that the Veteran was scheduled for a VA examination in relation to his TDIU claim in August 2005; however, the Veteran refused the examination because he felt it was not necessary.  In March 2006, the Veteran complained of lower back pain.  On examination, the Veteran had no abnormal spinal curve, paravertebral muscle spasms, or tenderness.  He also had no joint swelling, and his range of motion was intact.  Such findings do not meet the criteria for a rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5424.  There are no other medical treatment records dating from August 11, 2005, to August 10, 2006, documenting the Veteran's thoracolumbar spine range of motion or showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has considered the record as a whole, and concludes that the record does not show that it was factually ascertainable that the Veteran's increase in severity occurred during the one-year period prior to receipt of his August 11, 2006 claim.  In March 2006, his range of motion was intact and he had no abnormal spinal curve, paravertebral muscle spasms, tenderness, or swelling.  The medical records showing an increase in disability such that a 20 percent rating was warranted are dated only after the date of the claim.

In view of the foregoing, the Board finds that the record does not show that it is factually ascertainable that the Veteran's service-connected thoracolumbar spine disability increased in severity in the one-year period preceding receipt of the claim on August 11, 2006, such that an earlier effective date for the grant of the 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine is warranted.  See 38 C.F.R. § 3.400(o)(2).  Accordingly, the preponderance of the evidence against the assignment of an effective date prior to August 11, 2006, for the grant of the 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54- 56.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for heart attack, stroke, and Brown's tumor is denied.

Entitlement to an effective date earlier than August 11, 2006, for the grant of a 20 percent rating for degenerative joint and disc disease of the thoracolumbar spine is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Fibromyalgia

The Veteran contends that he currently has fibromyalgia that is either directly related to his active service or is secondary to his service-connected thoracolumbar spine disability.  In its December 2015 remand, the Board noted that the Veteran was diagnosed with muscle spasms and fibrositis in 1990 and that the Veteran's Social Security Administration records reveal a diagnosis of fibromyalgia based upon evidence of multiple tender points.  The Board concluded that, in light of the fibrositis diagnosis in 1990, it was unclear whether the Veteran's current fibromyalgia represents a separate disability from his service connected thoracolumbar spine disability, and that the Veteran should be provided a VA examination to determine the nature and etiology of his fibromyalgia.

Pursuant to the December 2015 remand, the Veteran was provided a VA examination as to his fibromyalgia in March 2016.  The examiner reviewed the record and examined the Veteran.  He determined that the Veteran does not have a diagnosis of fibromyalgia because the Veteran did not demonstrate the characteristic bilateral trigger points in at least 11 of 18 areas of the body.  In support of this finding, the examiner cited to an entry on www.uptodate.com relating to the clinical manifestations and diagnosis of fibromyalgia.  The examiner nevertheless provided an opinion that the Veteran's fibromyalgia is less likely than not incurred in or caused by an in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that fibrositis is inflammation of the muscles, muscle sheaths, and connective-tissue layers of tendons, muscles, bones, and joints, whereas fibromyalgia is not an inflammatory disorder and does not involve inflammation.  The examiner found no evidence in the service treatment records of complaints of widespread myalgia/arthralgia, fatigue, headaches, or irritable bowel syndrome symptoms.  He indicated that the Veteran's current tenderness in the thoracic and lumbar spine is attributable to his thoracic strain, lumbar degenerative disc disease, and lumbar intervertebral disc syndrome.  He concluded that the Veteran's fibromyalgia "is not caused by his service connected thoracic strain with degenerative changes."

The examiner's finding that the Veteran does not have a current diagnosis of fibromyalgia is contrary to the diagnosis found in the Social Security Administration records.  Furthermore, the entry from www.uptodate.com cited by the examiner states that the diagnosis of fibromyalgia "is based primarily upon the patient's symptoms of widespread pain, typically reported in the muscles and joints, and findings of multiple tender points in characteristic soft tissue locations . . . in the absence of evidence on physical examination and laboratory testing of joint or muscle inflammation that would explain the patient's symptoms.  A specific number of tender points is not required to make the diagnosis in clinical practice."  See http://www.uptodate.com/contents/clinical-manifestations-and-diagnosis-of-fibromyalgia-in-adults? (last accessed October 6, 2017).  As such, the examiner's conclusion that the Veteran does not have a current diagnosis because he does not have a specific number of tender points is not supported by the medical literature cited in the examination report.

In addition, the examiner did not provide an opinion as to whether the Veteran's fibromyalgia is aggravated by his service-connected thoracolumbar spine disability.  In that regard, the Board notes that the examiner's opinion that the Veteran's fibromyalgia "is not caused by" his service-connected thoracolumbar spine disability does not answer the question of secondary aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Given the above deficiencies in the March 2016 VA examination report, the Board finds that the issue must be remanded so that the Veteran may be provided an addendum opinion or, if necessary, another examination.  The examiner should clarify whether the Veteran has a diagnosis of fibromyalgia and must provide an opinion as to whether any current fibromyalgia is aggravated by the Veteran's service-connected disabilities.

Service Connection for Migraine Headaches

The Veteran contends that he currently experiences migraine headaches due to being punched in the nose during his active service.  See, e.g., VA Form 9, received in June 2015.  He has not yet been afforded a VA examination in relation to his claim for entitlement to service connection for migraine headaches.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The VA treatment records show that the Veteran has a current diagnosis of migraine headaches.  The Veteran's service treatment records include an emergency care note dated in October 1984 indicating that the Veteran was struck on the nose by another person, but did not have a fracture or dislocation.  Given these records, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current migraine headaches.

Service Connection for an Acquired Psychiatric Disability 

The Veteran asserts that he has PTSD due to an in-service stressor.  He has described three specific in-service stressful events.  First, he was tasked with collecting and x-raying body parts of a service member who crashed his plane in the desert.  He has not provided the name of that service member, stating that the name was "withheld due to the Patient Privacy Act of 1974."  Second, his best friend, G. Hoff, crashed his plane in a corn field and died.  Finally, he carried the body of a beaten infant while working as an ambulance driver.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in September 2008.  The Veteran's medical treatment records also make general reference to experiences he had as a medical service specialist while on active service.

The Veteran's Social Security Administration records include the report for a psychiatric examination conducted in April 2008.  The examiner interviewed and examined the Veteran, and diagnosed the Veteran with PTSD related to being tasked with retrieving the body parts of a friend who died in a crash and on working in an emergency room.  As such, the record reflects a current diagnosis of PTSD based on in-service stressors.

However, service connection may be granted for PTSD only when there is credible supporting evidence that the claimed in-service stressor occurred.  In this case, the RO referred the Veteran's claim to the Joint Services Records Research Center (JSRRC) for confirmation of the Veteran's reported stressor of having G. Hoff dying in a plane crash.  The JSRRC determined that G. Hoff did die in a plane crash during the Veteran's active service, but that the Veteran could not have witnessed the crash in person because it occurred in Texas and the Veteran was stationed in California at the time.  The RO also determined that the Veteran did not submit sufficient information as to his other claimed stressors to send to the JSRRC for corroboration.  The record does not otherwise contain credible evidence supporting the Veteran's claimed stressors.

Accordingly, the Veteran has a current diagnosis of PTSD that was based on in-service stressors that are not supported by credible evidence.  However, the Veteran also has a confirmed stressor of G. Hoff dying in plane crash (though without actually observing the death).  It is unclear whether the Veteran's PTSD diagnosis may also be linked to and properly based upon the confirmed in-service stressor.  Specifically, it is unclear whether an event not witnessed in person can satisfy the criterion A of the diagnostic criteria for PTSD under the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  Therefore, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met, and that the Veteran must be provided a VA examination to determine the whether he has a diagnosis of PTSD that is linked to the confirmed in-service stressor.

The Board notes that the record also shows diagnoses of major depressive disorder and anxiety that may be related to the Veteran's active service.  On remand, the VA examiner should also address whether the Veteran's acquired psychiatric disabilities other than PTSD are causally or etiologically related to his active service.

Increased Rating for Degenerative Joint and Disc Disease of the Thoracolumbar Spine

The Veteran was most recently provided a VA examination as to the service-connected degenerative joint and disc disease of the thoracolumbar spine in March 2016.  The report for that examination includes range-of-motion measurements for the Veteran's lumbar spine.  It also reflects that the Veteran showed evidence of pain with weight-bearing.  However, the examiner did not specify whether the range-of-motion measurements were taken on active motion or on passive motion, weight-bearing or nonweight-bearing.  In addition, the examiner did not indicate that he was unable to conduct active, passive, weight-bearing, and nonweight-bearing range-of-motion testing, or that such testing was not necessary or not possible.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the March 2016 examination report does not include results for active, passive, weight-bearing, and nonweight-bearing  range-of-motion testing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, the March 2016 VA examination is not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected degenerative joint and disc disease of the thoracolumbar spine.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the March 2016 VA examination as to the Veteran's claimed fibromyalgia or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should clarify whether the Veteran has a current diagnosis of fibromyalgia.  Consideration should be given to the diagnosis of fibromyalgia based on "evidence of multiple tender points" found in the Veteran's Social Security Administration records.  The examiner should also note that the medical literature cited to in the March 2016 VA examination report states, "A specific number of tender points is not required to make the diagnosis in clinical practice."  http://www.uptodate.com/contents/clinical-manifestations-and-diagnosis-of-fibromyalgia-in-adults? (last accessed October 6, 2017).

The examiner should also express an opinion as to whether it is at least as likely as not that any current fibromyalgia was aggravated by the Veteran's service-connected disabilities.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headaches.  Provide a copy of this remand and the record to the examiner for review.  Any tests and evaluations deemed necessary by the examiner should be performed.  

Based on the examination and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headaches demonstrated since service, even if currently resolved, had their onset during the Veteran's active service or are otherwise causally or etiologically related to the Veteran's active service.  Any opinions given must reflect consideration of the incident shown in the service treatment records in which the Veteran was struck in the nose by another person.

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety.  Provide a copy of this remand and the record to the examiner for review.  Any and all tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis of any acquired psychiatric disability.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is related to his confirmed in-service stressor of his best friend, G. Hoff, dying in a plane crash.  The examiner should note that JSRRC research indicated that the Veteran could not have witnessed that plane crash in person, but that the plane crash did, in fact, occur.

c.  Provide an opinion as to whether it is at least as likely as not that any acquired psychiatric disability other than PTSD demonstrated since service, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

If the examiner determines that a diagnosis of PTSD, major depressive disorder, or anxiety is not appropriate, then the examiner should reconcile that determination with the diagnoses of PTSD, major depressive disorder, and anxiety in the medical treatment evidence of record.

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative joint and disc disease of the thoracolumbar spine.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to the examiner.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-14, May 2013.

In recording the ranges of motion for the Veteran's thoracolumbar spine, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected thoracolumbar spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected thoracolumbar spine disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


